DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 6 and 14-15 are allowable. Claims 7-11, previously withdrawn from consideration as a result of an election of species requirement, 8/20/2021 all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the election of species requirement, as set forth in the Office action mailed on 8/20/2021, is hereby withdrawn and claims 7-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance:
The closest prior art is to Hagura et al. (US 2001/0043911) which teaches a deodorant composition that comprises 4-isopropyl-3-methylphenol, a hydrophilic solvent such as ethanol and a lipophilic solvent such as isopropyl myristate (see Working Example 1). Hagura’s composition does not obviate the instant claims because the instant claims are directed to a composition comprising the three components such that the three components equal 100% by weight of the composition (essentially ‘consisting of’ claims).  As Hagura’s deodorant composition requires ingredients which are outside the scope of the instant claims, such as . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504. The examiner can normally be reached 0700-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712706175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/KYLE A PURDY/Primary Examiner, Art Unit 1611